DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/24/2021 has been entered.
 
Examiner’s Note
	Applicant’s request filed 9/24/2021, for suspension of action in this application under 37 CFR 1.103(a), is denied as being improper. The instant petition requests a six-month suspension of action due to “Applicant’s business, operations and financial performance have been negatively impacted by the ongoing COVID-19 pandemic and related public health responses, such as travel bans and travel restrictions.”  Applicant further states that “The pandemic and these related responses continue to evolve and have caused, and are expected to continue to cause, decreased demand for [Applicant’s] platform relative to pre-COVID-19 demand, disruptions in global supply chains, and significant volatility and disruption of financial markets.”  

Applicant has not explained with particularity how COVID-19 has impacted Applicant’s ability to prosecute the instant application.  Applicant’s general statements above do not provide a showing of 

Response to Arguments
Applicant’s arguments, see pages 11-13 of Applicant’s reply, filed 6/24/2021, with respect to the rejections of claims 1-20 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. § 112.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which 

Regarding claim 1, the claim recites, in part, “transmitting, to the driver computing device and based on determining that the first destination is in the direction toward the driver destination, navigational data to direct a driver associated with the driver computing device to pick up the package at the pickup time” (emphasis added). This limitation was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention at the time the application was filed. 
The specification as-filed recites the following:

    PNG
    media_image1.png
    254
    632
    media_image1.png
    Greyscale

The specification recites that the server can “[allow] the driver to specify a destination location to which the driver desires to travel in connection with the transportation of customers and selecting customers for the driver based on the destination specified by the driver.” However, the specification does not state that the selection of the customers is based on “determining that the first destination is in the direction toward the driver destination.” Moreover, the specification states the selection of the customers is based on the destination location specified by the driver, but not also based on the 
As such, the claim limitation was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention at the time the application was filed.

Regarding claims 2-7, these claims depend from claim 1 and are therefore rejected for the same reasons as claim 1 above, as they do not cure the deficiencies of claim 1 noted above. 

Regarding claim 8, the claim recites, in part, “transmit, to the driver computing device and based on determining that the first destination is in the direction toward the driver destination, navigation data to direct a driver associated with the driver computing device to pick up the package at the pickup time” (emphasis added). 
As noted above in the rejection of claim 1, this limitation was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention at the time the application was filed.

Regarding claims 9-14, these claims depend from claim 8 and are therefore rejected for the same reasons as claim 8 above, as they do not cure the deficiencies of claim 8 noted above. 

Regarding claim 15, the claim recites, in part, “transmit, to the driver computing device and based on determining that the first destination is in the direction toward the driver destination, 
As noted above in the rejection of claim 1, this limitation was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention at the time the application was filed.

Regarding claims 16-20, these claims depend from claim 15 and are therefore rejected for the same reasons as claim 15 above, as they do not cure the deficiencies of claim 15 noted above. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim recites, in part, “based on determining that the first destination is in the direction toward the driver destination” (emphasis added). It is unclear what origin location is being used to determine that the first destination is in the direction toward the driver destination. In other words, the first destination may be in the direction toward the driver destination from the 

Regarding claims 2-7, these claims depend from claim 1 and are therefore rejected for the same reasons as claim 1 above, as they do not cure the deficiencies of claim 1 noted above. 

Regarding claim 8, the claim recites, in part, “based on determining that the first destination is in the direction toward the driver destination” (emphasis added). 
As noted above in the rejection of claim 1, it is unclear what origin location is being used to determine that the first destination is in the direction toward the driver destination. Accordingly, the meets and bounds of the claim cannot be properly deduced and, as such, the limitation is indefinite. 

Regarding claims 9-14, these claims depend from claim 8 and are therefore rejected for the same reasons as claim 8 above, as they do not cure the deficiencies of claim 8 noted above. 

Regarding claim 15, the claim recites, in part, “based on determining that the first destination is in the direction toward the driver destination” (emphasis added). 
As noted above in the rejection of claim 1, it is unclear what origin location is being used to determine that the first destination is in the direction toward the driver destination. Accordingly, the meets and bounds of the claim cannot be properly deduced and, as such, the limitation is indefinite. 

Regarding claims 16-20, these claims depend from claim 15 and are therefore rejected for the same reasons as claim 15 above, as they do not cure the deficiencies of claim 15 noted above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHUL SOOD whose telephone number is (571)272-9411. The examiner can normally be reached Monday-Thursday 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANSHUL SOOD/               Primary Examiner, Art Unit 3669